Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 

Claims 1, 3, 4, 7-9, 11, 15, 17-20 and 23 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-180770_CR EFLUS_NEW_WORKFLOW, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 6 July 2018 (2018-07-06), XP051470521 [hereinafter Ericsson]” in view of Roth et al. (Pub. No.: US 2018/0276961) and Blomqvist (Pub. No.: US 2017/0223361).
Examiner’s Note: As Ericsson is a change request to the content of the FLUS specifications detailed in “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Guidelines on the Framework for Live Uplink Streaming (FLUS); (Release 15)’, 3GPP STANDARD; TECHNICAL REPORT; 3GPP TR 26.939, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. SA WG4, no. V15.0.0, 22 June 2018 (2018-06-22), pages 1-29, XP051473314 [hereinafter Guidelines on the FLUS],” the content of Guidelines on the FLUS is considered to be incorporated by reference into Ericsson.
Regarding claim 1, Ericsson discloses a method of providing data from an electronic device to a media production service in a network (page 3, Section 8.3.3, Example Call Flow), comprising: registering, by the electronic device, an uplink data streaming session to an event (page 3, Section 8.3.3, Example Call Flow; arrow 2: create FLUS (Framework for Live Uplink Streaming) session), wherein the data streaming session comprises a plurality of data segments (FLUS is based on MPEG DASH, which axiomatically means data segments) and the event being a live situation at which multiple electronic devices that are registered to the event simultaneously produce and transmit respective uplink media streams to the media production service (Drone of figure 1. More details are also provided in the use case 6.2 pages 8-9 and section 8.1 page 15 of Guidelines on the FLUS, which detail that the content is captured by different cameras generating different video streams); receiving, by the electronic device, event-coordinated uplink network assistance data from a network assistance service, wherein the event-coordinated uplink network assistance data pertains to the time segment during the event (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25); modifying, by the electronic device, at least one transmission characteristic of the data streaming session during the time segment based on the event-coordinated uplink network assistance data (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25), wherein modifying at least one transmission characteristic includes transmitting a first version of a data segment of the plurality of data segments, wherein the data segment corresponds to the time segment (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow).
Ericsson does not disclose storing, by the electronic device, a second version of the data segment in a local memory, wherein the second version of the data segment is a higher quality than the first version of the data segment; receiving, by the electronic device after transmitting the first version of the data segment, a request to transmit the second version of the data segment; and transmitting, by the electronic device, the second version of the data segment to the media production service in response to receiving the request. However, in analogous art, Roth discloses that, under certain circumstances, high-quality video can be stored in the local memory of a device, while low-quality video is streamed to a second device, and then at a later time, the high-quality video can also be transmitted from the device (Fig. 14, elements B306, B324, B336, paras. [0096]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for storing, by the electronic device, a second version of the data segment in a local memory, wherein the second version of the data segment is a higher quality than the first version of the data segment; receiving, by the electronic device after transmitting the first version of the data segment, a request to transmit the second version of the data segment; and transmitting, by the electronic device, the second version of the data segment to the media production service in response to receiving the request. This would have produced predictable and desirable results, in that it would allow for higher quality data to be saved such that it could be transmitted at a later time, in the instance that bandwidth was not high enough to stream the high-quality data, while still allowing for a lower quality stream to be sent in real-time, which could improve user satisfaction with the system.
The combination of Ericsson and Roth does not explicitly disclose receiving a request to transmit the second version of the data segment based on improved network conditions. However, in analogous art, Blomqvist discloses that “when a client device 102 that has been requesting segments 108 from a high-bitrate variant 106 experiences network congestion, it can request subsequent segments 108 from lower-bitrate variants 106 until network conditions improve enough to return to the high-bitrate variant 106 (para. [0028]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Roth to allow for receiving a request to transmit the second version of the data segment based on improved network conditions. This would have produced predictable and desirable results, in that it would allow for the system to dynamically adapt to changing network conditions, which could improve system performance.
Regarding claim 3, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 1, and further discloses wherein the request to transmit the stored data segment is received from a network assistance service (The request to transmit is received from the FLUS source which activates the FLUS user plane session by sending a command as detailed in the middle of page 4 of Ericsson. This process can be performed using a network assistance as detailed in the middle of page 14 of Guidelines on the FLUS).
Regarding claim 11, Ericsson discloses a method of providing event-coordinated uplink network assistance by a network assistance service to a plurality of electronic devices in a network during an event, the event being a live situation to which the plurality of electronic devices are registered and from which the plurality of electronic devices simultaneously produce and transmit respective uplink media streams to a media production service, comprising: receiving, by the network assistance service, a registration request from an electronic device of the plurality of electronic devices for a data streaming session corresponding to the event (page 3, Section 8.3.3, Example Call Flow; arrow 2: create FLUS (Framework for Live Uplink Streaming) session), wherein the data streaming session comprises a plurality of data segments (FLUS is based on MPEG DASH, which axiomatically means data segments); determining, by the network assistance service, event-coordinated uplink network assistance data pertaining to a time segment during the event, wherein the event- coordinated uplink network assistance data is at least partially based on network resources available for the plurality of data streaming sessions during the time segment (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25); and transmitting, by the network assistance service, the event-coordinated uplink network assistance data to the electronic device (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25), wherein the event-coordinated uplink network assistance data includes a command for the electronic device to transmit a first version of the data segment corresponding to the time segment (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow).
Ericsson does not disclose and transmitting, by the network assistance service after the electronic device transmits the first version of the data segment, a request to the electronic device to transmit a second version of the data segment of the plurality of data segments, wherein the second version of the data segment is a higher quality than the first version of the data segment. However, in analogous art, Roth discloses that, under certain circumstances, high-quality video can be stored in the local memory of a device, while low-quality video is streamed to a second device, and then at a later time, the high-quality video can also be transmitted from the device (Fig. 14, elements B306, B324, B336, paras. [0096]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for transmitting, by the network assistance service after the electronic device transmits the first version of the data segment, a request to the electronic device to transmit a second version of the data segment of the plurality of data segments, wherein the second version of the data segment is a higher quality than the first version of the data segment. This would have produced predictable and desirable results, in that it would allow for higher quality data to be saved such that it could be transmitted at a later time, in the instance that bandwidth was not high enough to stream the high-quality data, while still allowing for a lower quality stream to be sent in real-time, which could improve user satisfaction with the system.
The combination of Ericsson and Roth does not explicitly disclose transmitting a request to the electronic device to transmit a second version of the data segment of the plurality of data segments based on improved network conditions. However, in analogous art, Blomqvist discloses that “when a client device 102 that has been requesting segments 108 from a high-bitrate variant 106 experiences network congestion, it can request subsequent segments 108 from lower-bitrate variants 106 until network conditions improve enough to return to the high-bitrate variant 106 (para. [0028]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Roth to allow for transmitting a request to the electronic device to transmit a second version of the data segment of the plurality of data segments based on improved network conditions. This would have produced predictable and desirable results, in that it would allow for the system to dynamically adapt to changing network conditions, which could improve system performance.
Regarding claim 15, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 11, and further discloses wherein the network assistance service is hosted by a DASH-aware network element (DANE) or a framework for live uplink streaming (FLUS) (The request to transmit is received from the FLUS source which activates the FLUS user plane session by sending a command as detailed in the middle of page 4 of Ericsson. This process can be performed using a network assistance as detailed in the middle of page 14 of Guidelines on the FLUS).
Regarding claim 17, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 1, and further discloses further comprising: determining, by the network assistance service, that network resources are sufficient for the electronic device to transmit the second version of the data segment at a time after the electronic device transmits the first version of the data segment, wherein the request to the electronic device for the second version of the data segment is transmitted in response to determining that network resources are sufficient (Ericsson, Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25; Roth, Fig. 14, elements B306, B324, B336, paras. [0096]-[0105]. This claim is rejected on the same grounds as claim 11.).


Claims 4, 7, 8, 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-180770_CR EFLUS_NEW_WORKFLOW, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 6 July 2018 (2018-07-06), XP051470521 [hereinafter Ericsson]” in view of Roth et al. (Pub. No.: US 2018/0276961), “QUALCOMM INCORPORATED: "Upload Strategies in E-FLUS", 3GPP DRAFT; S4-180700 UPLOAD STRATEGIES IN E-FLUS, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 3 July 2018 (2018-07-03), XP051542535 [hereinafter Qualcomm]” and Blomqvist (Pub. No.: US 2017/0223361).
Regarding claim 4, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 1, but does not explicitly disclose wherein the request to transmit the stored data segment is received from the media production service. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Roth and Blomqvist to allow for the request to transmit the stored data segment to be received from the media production service. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
Regarding claim 7, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 1, but does not explicitly disclose further comprising receiving a query from a network assistance service, wherein the query requests a confirmation whether the second version of the data segment is available. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Roth and Blomqvist to allow for receiving a query from a network assistance service, wherein the query requests a confirmation whether the second version of the data segment is available. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
Regarding claim 8, the combination as stated above discloses the method of claim 7, and further discloses further comprising transmitting an acknowledgement to the network assistance service in response to receiving the query to confirm that the second version of the data segment is available (Qualcomm, Section 3.3, para. 2. This claim is rejected on the same grounds as claim 7.).
Regarding claim 18, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 11, but does not explicitly disclose further comprising transmitting, by the network assistance service, a query to the electronic device, wherein the query requests a confirmation whether the second version of the data segment is available from the electronic device. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Roth to allow for transmitting, by the network assistance service, a query to the electronic device, wherein the query requests a confirmation whether the second version of the data segment is available from the electronic device. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
Regarding claim 19, the combination as stated above discloses the method of claim 18, and further discloses further comprising receiving, by the network assistance service, an acknowledgement from the electronic device in response to the query, wherein the acknowledgment confirms that the second version of the data segment is available, and the request for the second version of the data segment is transmitted in response to receiving the acknowledgment (Qualcomm, Section 3.3, para. 2. This claim is rejected on the same grounds as claim 18.).
Regarding claim 23, Ericsson discloses a method of producing a combined media production, comprising: receiving, by a media production service, data segments from each of plural electronic devices participating in an event-coordinated uplink streaming session pertaining to an event (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow), the data segments corresponding to one or more time segments during the event and the event being a live situation to which the plurality of electronic devices are registered and from which the plurality of electronic devices simultaneously produce and transmit respective uplink media streams to a media production service (Drone of figure 1. More details are also provided in the use case 6.2 pages 8-9 and section 8.1 page 15 of Guidelines on the FLUS, which detail that the content is captured by different cameras generating different video streams); wherein the data segments include a first version of a data segment 5corresponding to a time segment of the one or more time segments from an electronic device of the plurality of electronic devices (Guidelines on the FLUS, Section 7.1.4.2, page 14 and Section 9, pages 20-25); creating the combined media production comprising the data segments from the plurality of electronic devices (Guidelines on the FLUS, Section 6.2.1.), receiving, by the media production service, a stored data segment from the electronic device (page 3, Section 8.3.3, Example Call Flow; arrow 9: upstream data of the call flow); and inserting the second version of the data segment into the combined media production at the time segment (Guidelines on the FLUS, Section 6.2.1.). It could be argued that Ericsson does not explicitly disclose requesting, by a media production service, a stored data segment from the electronic device, the stored data segment corresponding to a time segment of the one or more time segments. However, in analogous art, Qualcomm discloses that the initial chunks of content are uplinked directly while some chunks of content are stored at a FLUS source and are requested by a FLUS sink only once the presence of viewer is detected (Section 3.3, para. 2), and further discloses that (Qualcomm, Section 6.2.1. This claim is rejected on the same grounds as claim 23.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson to allow for requesting, by a media production service, a stored data segment from one of the plural electronic devices, the stored data segment corresponding to a time segment of the one or more time segments. This would have produced predictable and desirable results, in that it would allow for data to be properly requested and transmitted based on the needs of the various elements of the system.
The combination of Ericsson and Qualcomm does not disclose requesting, by the media production service after receiving the first version of the data segment, a second version of the data segment from the electronic devicsecond version of the data segment is higher quality than the first version of the data segment and corresponds to the time segment; and thus does not disclose receiving, by the media production service, the second version of the data segment from the electronic device (emphasis added by Examiner to distinguish the elements of the limitations not disclosed by Ericsson and Qualcomm). However, in analogous art, Roth discloses that, under certain circumstances, high-quality video can be stored in the local memory of a device, while low-quality video is streamed to a second device, and then at a later time, the high-quality video can also be transmitted from the device (Fig. 14, elements B306, B324, B336, paras. [0096]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson and Qualcomm to allow for requesting, by the media production service after receiving the first version of the data segment, a second version of the data segment from the electronic device, wherein the second version of the data segment is higher quality than the first version of the data segment and corresponds to the time segment, and receiving, by the media production service, the second version of the data segment from the electronic device. This would have produced predictable and desirable results, in that it would allow for higher quality data to be saved such that it could be transmitted at a later time, in the instance that bandwidth was not high enough to stream the high-quality data, while still allowing for a lower quality stream to be sent in real-time, which could improve user satisfaction with the system.
The combination of Ericsson, Qualcomm and Roth does not explicitly disclose requesting a second version of the data segment from the electronic device based on improved network conditions. However, in analogous art, Blomqvist discloses that “when a client device 102 that has been requesting segments 108 from a high-bitrate variant 106 experiences network congestion, it can request subsequent segments 108 from lower-bitrate variants 106 until network conditions improve enough to return to the high-bitrate variant 106 (para. [0028]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Qualcomm and Roth to allow for requesting a second version of the data segment from the electronic device based on improved network conditions. This would have produced predictable and desirable results, in that it would allow for the system to dynamically adapt to changing network conditions, which could improve system performance.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “ERICSSON LM: "New Workflow: Drone Mounted Cameras’, 3GPP DRAFT; S4-180770_CR EFLUS_NEW_WORKFLOW, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 6 July 2018 (2018-07-06), XP051470521 [hereinafter Ericsson]” in view of Roth et al. (Pub. No.: US 2018/0276961) and Blomqvist (Pub. No.: US 2017/0223361), and further in view of “SONY MOBILE COMMUNICATIONS ET AL: "E-FLUS: Network Assistance",3GPP DRAFT; S4-180713 E-FLUS NETWORK ASSISTANCE, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. SA WG4, no. Rome, Italy; 20180709 - 20180713 6 July 2018 (2018-07-06), XP051470473 [hereinafter Sony].”
Regarding claim 9, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 1, but does not explicitly disclose wherein the network assistance service is implemented in or connected to a base station. However, in analogous art, Sony discloses that an Uplink Network Assistance is part of the network operator infrastructure (Fig. 1, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Roth and Blomqvist to allow for the network assistance service to be implemented in or connected to a base station. This would have produced predictable and desirable results, in that it would allow for necessary services to be located at points in the infrastructure which contain the resources to properly support them. 
Regarding claim 20, the combination of Ericsson, Roth and Blomqvist discloses the method of claim 11, but does not explicitly disclose wherein the network assistance service is implemented in or connected to a base station. However, in analogous art, Sony discloses that an Uplink Network Assistance is part of the network operator infrastructure (Fig. 1, page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson, Roth and Blomqvist to allow for the network assistance service to be implemented in or connected to a base station. This would have produced predictable and desirable results, in that it would allow for necessary services to be located at points in the infrastructure which contain the resources to properly support them.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot based on the new grounds of rejection in view of Blomqvist.


Conclusion
Claims 1, 3, 4, 7-9, 11, 15, 17-20 and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 8, 2022